Title: To James Madison from the Senate, 14 April 1814 (Abstract)
From: Senate
To: Madison, James


        § From the Senate. 14 April 1814. “Resolved, That the President of the United States be requested to lay before Congress a statement of the several sums of money paid out of the treasury of the United States, since the commenc[e]ment of the present war, for the services of the militia of the respective states or territories, previously ordered out by the governors of the same, or by any other state or territorial authority without the direction of the President, specifying the particular state or territory, and the amount to each.”
      